COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

               MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSDIERATION

Appellate case name:     Suran Wije v. David A. Burns, The University of Texas at Austin, Jane
                         Doe, and John Doe

Appellate case number:   01-19-00024-CV

Trial court case number: D-1-GN-18-002435

Trial court:             201st District Court of Travis County

    The motion for en banc reconsideration filed January 19, 2021, is DENIED. It is so
ORDERED.

Judge’s signature: _/s/ Richard Hightower___________________________
                   Acting for the Court


Date: _April 6, 2021_______

The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.